DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-10, 12-14, 19-27 and 29-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mullenix et al.  (US 11226211)


    PNG
    media_image1.png
    391
    544
    media_image1.png
    Greyscale

 
 	With respect to claim 2, Mullenix discloses the system of claim 12, wherein the sensor is a resistive- inductive-capacitive sensor (See Col 8, lines 5-10) .  
 	With respect to claim 3, fig. 2 and 8 of Mullenix discloses the system of claim 2, wherein: the system further comprises a driver (138) configured to drive the sensor (210) at a driving frequency (resonance frequency); and the measurement circuit is configured to: measure phase information associated with the sensor; and based on the phase information (via 862), determine a displacement of a mechanical member relative to the resistive-inductive-capacitive sensor, wherein the displacement of the mechanical member causes a change in an impedance (via impedance control system) of the resistive-inductive-capacitive sensor (tank, See Col 8, lines 5-10).  
	With respect to claim 4, Mullenix discloses the system of Claim 3, wherein the displacement is indicative of an interaction with a virtual button (look-up table) comprising the mechanical member (208).  
 	With respect to claim 5, Mullenix discloses the system of Claim 4, wherein the compensator (230) is further configured to apply the compensation factor (correction signal)  to consistently determine interaction with the virtual button (look up table) despite changes in properties of the sensor.  
	With respect to claim 6, Mullenix discloses the system of Claim  12, wherein the compensator (230) is further configured to: determine a resonant frequency of the sensor; and determine a change in one or more of the distance between the sensor and the mechanical member and the temperature based on the resonant frequency.  
 	With respect to claim 7, Mullenix discloses the system of Claim 12, wherein the compensator (230) is further configured to: determine a resonant frequency of the sensor; and determine a change in an impedance of the sensor based on the frequency.  
With respect to claim 8, Mullenix discloses the system of Claim 12, wherein the compensator (230) is further configured to: determine a resonant frequency of the sensor; and determine a change in an inductance of the sensor based on the frequency.  
With respect to claim 9, Mullenix discloses the system of Claim 12, wherein the compensator (230) is further configured to determine a change in the distance between the sensor and the mechanical member based on the change in inductance (from LDC).  
 	With respect to claim 10, Mullenix discloses the system of Claim 12, wherein the compensator (230) applies the compensation factor (correction signal) in response to one or more of: a change in resonant frequency of the sensor by more than a threshold frequency change; a change in resonant frequency of the sensor at a rate outside of a predetermined frequency rate change range; a change in a quality factor (column 6, lines 1-5 discuss quality factor change) of the sensor by more than a threshold quality factor change; and a change in the quality factor of the sensor at a rate outside of a predetermined quality factor rate change range.  

	With respect to claim 12, figure 2 of Mullenix et al. (US 11226211) discloses a system, comprising: a sensor configured to output a sensor signal indicative of a distance (222) between the sensor (210) and a mechanical member (208) associated with the sensor; a measurement circuit (240) communicatively coupled to the sensor and configured to determine a physical force interaction (electromagnetic field produced) with the mechanical member based on the sensor signal (210); and a compensator (230) configured to monitor the sensor signal and to apply a compensation factor (correction signal) to the sensor signal to compensate for changes to properties of the sensor based on at least one of: changes in a distance (z height) between the sensor and the mechanical member; and changes in a temperature associated with the sensor; wherein the compensator comprises a quality factor detector (frequency counter) configured to monitor a quality factor (coupling factor K) of the sensor and the compensator is configured to apply the compensation factor based on the quality factor and the compensator is configured to determine a temperature associated with the sensor based on the quality factor (Z detection is at least, in part, temperature based due to the thermal expansion/contraction. See Col. 5 lines 3-12).  
 	With respect to claim 13, Mullenix discloses the system of Claim 12, wherein the compensation factor (correction signal) comprises one or more of: scaling of measured phase information associated with the sensor; scaling of measured amplitude information associated with the sensor; modification of a detection threshold for indicating physical force interaction with the mechanical member; application of an offset to the sensor signal; application of a filter to the sensor signal; application of a compensation value from a lookup table (lookup table, See column 14, lines 1-8); and modification of a resonant frequency of the sensor.  
 	With respect to cliam 14, Mullenix discloses the system of Claim 12, wherein the compensator (230) is further configured to: determine impedance of the sensor as a function of frequency (here resonance is associated with eddy currents as well as impedance); determine a calculated inductance of the sensor (210) based on the impedance of the sensor as a function of frequency; compare (876) the calculated inductance against a predetermined inductance (q factor vs. inductance of the coil determining position) versus distance relationship of the sensor to determine the distance between the mechanical member and the sensor; and apply the compensation as a gain correction to compensate for changes in the distance.  
 	With respect to claim 19, Mullenix produces the method of Claim 29, wherein the sensor is a resistive-inductive-capacitive sensor (See Col 8, lines 5-10).  
 	With respect to claim 20, Mullenix produces the method of Claim 19, wherein: the system further comprises a driver (138) configured to drive the sensor (210) at a driving frequency(resonance frequency); and the measurement circuit (240) is configured to: measure phase information associated with the sensor; and based on the phase information, determine a displacement of a mechanical member relative to the resistive-inductive-capacitive sensor, wherein the displacement of the mechanical member causes a change in an impedance of the resistive-inductive-capacitive sensor.  
 	With respect to claim 21, Mullenix produces the method of Claim 20, wherein the displacement is indicative of an interaction with a virtual button (look-up table) comprising the mechanical member (208).  
 	With respect to claim 22, Mullenix produces the method of Claim 21, further comprising applying the compensation factor (correction signal) to consistently determine interaction with the virtual button (look up table) despite changes in properties of the sensor (210).  
  	With respect to claim 23, Mullenix produces the method of Claim  29, further comprising: determining a resonant frequency (resonant frequency) of the sensor (210); and determining a change in one or more of the distance between the sensor (sensor distance in a direction) and the mechanical member (240) and the temperature based on the resonant frequency.  
 	With respect to claim 24, Mullenix produces the method of Claim 29, further comprising: determining a resonant frequency of the sensor (210); and determining a change in an impedance (negative or positive impedance) of the sensor based on the frequency.  
 	With respect to claim 25, Mullenix produces the method of Claim 29, further comprising: determining a resonant frequency of the sensor (210); and determining a change in an inductance (inductance of coil) of the sensor based on the frequency.  
 	With respect to claim 26, Mullenix produces the method of Claim 29, further comprising determining a change in the distance between the sensor and the mechanical member based on the change in inductance (inductance of coil, See column 5 lines 60-65).  
 	With respect to claim 27, Mullenix produces the method of Claim 29, further comprising applying the compensation factor (correction signal)  in response to one or more of: a change in resonant frequency of the sensor by more than a threshold frequency change; a change in resonant frequency of the sensor at a rate outside of a predetermined frequency rate change range; a change in a quality factor (column 6, lines 1-5 discuss quality factor change) of the sensor by more than a threshold quality factor change; and a change in the quality factor of the sensor at a rate outside of a predetermined quality factor rate change range.  
 	With respect to claim 29, figures 2 and 8 of Mullenix disclose a method of Claim 28, further comprising, in a system comprising a sensor (210) configured to output a sensor signal indicative of a distance between the sensor and a mechanical member (208) associated with the sensor and a measurement circuit (240) communicatively coupled to the sensor and configured to determine a physical force interaction (eddy currents or electromagnetic field) with the mechanical member based on the sensor signal: applying a compensation factor (correction signal) to the sensor signal to compensate for changes to properties of the sensor based on at least one of: changes in a distance between the sensor and the mechanical member; and changes in a temperature associated with the sensor; monitoring a quality factor (coupling factor K)  of the sensor and the compensator (230) is configured to apply the compensation factor based on the quality factor; and determining  a temperature associated with the sensor based on the quality factor (Z detection is at least, in part, temperature based due to the thermal expansion/contraction. See Col. 5 lines 3-12).  .  
 	With respect to claim 30, Mullenix produces the method of Claim 29, wherein the compensation factor  (correction signal) comprises one or more of: scaling of measured phase information associated with the sensor; scaling of measured amplitude information associated with the sensor; modification of a detection threshold for indicating physical force interaction with the mechanical member; application of an offset to the sensor signal; application of a filter to the sensor signal; application of a compensation value from a lookup table (lookup table, See column 14, lines 1-8);; and modification of a resonant frequency of the sensor.  
 	With respect to claim 31, Mullenix produces the method of Claim 29, further comprising: determining impedance of the sensor as a function of frequency(here resonance is associated with eddy currents as well as impedance); determining a calculated inductance of the sensor (210)  based on the impedance of the sensor as a function of frequency; comparing (876) the calculated inductance against a predetermined inductance (q factor vs. inductance of the coil determining position)  versus distance relationship of the sensor to determine the distance between the mechanical member and the sensor; and applying the compensation as a gain correction to compensate for changes in the distance.  

Allowable Subject Matter
Claims 15  and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
 	With respect to claim 15, the prior art fails to suggest or disclose the system of Claim 12 wherein the compensator is further configured to: over a duration, linearly increase a current driven to the sensor from a minimum current to a maximum current; measure a voltage associated with the sensor during the duration; determine a calculated inductance of the sensor based on the voltage, the maximum current and the minimum current; compare the calculated inductance against a predetermined inductance versus distance relationship of the sensor to determine the distance between the mechanical member and the sensor; and apply the compensation as a gain correction to compensate for changes in the distance.  
 	Here, the increasing linearly over a duration from minimum current to maximum current etc is not disclosed. 
  	With respect to claim 32, the prior art fails to suggest or disclose the method of Claim 29, further comprising: over a duration, linearly increasing a current driven to the sensor from a minimum current to a maximum current; measuring a voltage associated with the sensor during the duration; determining a calculated inductance of the sensor based on the voltage, the maximum current and the minimum current; comparing the calculated inductance against a predetermined inductance versus distance relationship of the sensor to determine the distance between the mechanical member and the sensor; and applying the compensation as a gain correction to compensate for changes in the distance.
 	Here, the increasing linearly over a duration from minimum current to maximum current etc is not disclosed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buchwald et al. (US 4975643)

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849     

/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849